This is an original application for writ of habeas corpus involving the constitutionality of the Act of the Thirtieth Legislature, page 278, known as the Wild Game Law. Relator was arrested for offering for sale and selling wild ducks after same had been killed in Texas. This same question was reviewed by the court in Ex parte Blardone, 55 Tex.Crim. Rep., 115 S.W. Rep., 838, where we held the law constitutional. We see no reason for changing our decision. Relator is accordingly remanded to custody.
Remanded to custody. *Page 30